1

2                                   UNITED STATES DISTRICT COURT
3                                          DISTRICT OF NEVADA
4

5     RANDOLPH L. MOORE,                                    Case No. 2:13-cv-0655-JCM-CWH
6        Petitioner,
7            v.                                             ORDER
8
      WILLIAM GITTERE, et al.,
9
         Respondents.
10

11

12          This capital habeas corpus action has been stayed since November 21, 2013, while
13   the petitioner, Randolph L. Moore, exhausted claims in state court. See Order entered
14   November 21, 2013 (ECF No. 31). On January 10, 2019, Moore, represented by appointed
15   counsel, filed a motion to lift the stay (ECF No. 48). In that motion, Moore states that his
16   state-court proceedings have concluded. On January 23, 2019, the respondents filed a notice
17   (ECF No. 50) stating that they do not oppose the motion to lift the stay. The Court will grant
18   Moore’s motion to lift the stay and will set a schedule for further proceedings in this action.
19          The Court will also direct the clerk of the court to update the docket with respect to the
20   identities of the respondent warden and respondent state attorney general.
21          IT IS THEREFORE ORDERED that Petitioner’s Motion to Vacate Stay and Reopen
22   Capital Habeas Proceedings (ECF No. 48) is GRANTED. The stay of this action is lifted.
23          IT IS FURTHER ORDERED that the following schedule shall govern the further
24   proceedings in this action:
25          1.         Amended Petition. Petitioner shall have 60 days from the date of this order to file
26   a second amended petition for writ of habeas corpus. The second amended petition shall
27   specifically state whether each ground for relief has been exhausted in state court; for each claim
28
                                                        1
1    that has been exhausted in state court, the second amended petition shall state how, when, and

2    where that occurred.

3             2.     Response to Petition. Respondents shall have 60 days following service of the

4    second amended petition to file and serve an answer or other response to the second amended

5    petition.

6             3.     Reply and Response to Reply. Petitioner shall have 45 days following service of

7    an answer to file and serve a reply. Respondents shall thereafter have 30 days following service

8    of a reply to file and serve a response to the reply.

9             4.     Briefing of Motion to Dismiss. If Respondents file a motion to dismiss, Petitioner

10   shall have 60 days following service of the motion to file and serve a response to the motion.

11   Respondents shall thereafter have 30 days following service of the response to file and serve a

12   reply.

13            5.     Discovery. If Petitioner wishes to move for leave to conduct discovery, Petitioner

14   shall file and serve such motion concurrently with, but separate from, the response to

15   Respondents’ motion to dismiss or the reply to Respondents’ answer. Any motion for leave to

16   conduct discovery filed by Petitioner before that time may be considered premature, and may be

17   denied, without prejudice, on that basis. Respondents shall file and serve a response to any such

18   motion concurrently with, but separate from, their reply in support of their motion to dismiss or

19   their response to Petitioner’s reply. Thereafter, Petitioner shall have 20 days to file and serve a

20   reply in support of the motion for leave to conduct discovery.

21            6.     Evidentiary Hearing. If Petitioner wishes to request an evidentiary hearing,

22   Petitioner shall file and serve a motion for an evidentiary hearing concurrently with, but separate

23   from, the response to Respondents’ motion to dismiss or the reply to Respondents’ answer. Any

24   motion for an evidentiary hearing filed by Petitioner before that time may be considered

25   premature, and may be denied, without prejudice, on that basis. The motion for an evidentiary

26   hearing must specifically address why an evidentiary hearing is required and must meet the

27   requirements of 28 U.S.C. § 2254(e). The motion must state whether an evidentiary hearing was

28   held in state court, and, if so, state where the transcript is located in the record. If Petitioner files
                                                         2
1    a motion for an evidentiary hearing, Respondents shall file and serve a response to that motion

2    concurrently with, but separate from, their reply in support of their motion to dismiss or their

3    response to Petitioner’s reply. Thereafter, Petitioner shall have 20 days to file and serve a reply

4    in support of the motion for an evidentiary hearing.

5           IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure 25(d),

6    William Gittere is substituted for Renee Baker as the respondent warden, and Aaron Ford is

7    substituted for Adam Paul Laxalt as the respondent state attorney general. The clerk of the court

8    shall update the docket for this case to reflect these changes.

9

10          DATED February 5, 2019.
                  THIS ___ day of ______________________, 2019.
11

12
                                                            JAMES C. MAHAN,
13                                                          UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       3
